November 22, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  THAI XUAN VILLAGE CONDOMINIUM ASSOCIATION, INC., Appellant

NO. 14-15-00873-CV                          V.

                 HIEN LUU AND TRANG PHONG, Appellees
                    ________________________________

      This cause, an appeal from the judgment in favor of appellees, Hien Luu and
Trang Phong, signed, August 7, 2015, was heard on the transcript of the record.
The record shows that the judgment is not final. We therefore order the appeal
DISMISSED.

       We order appellant, Thai Xuan Village Condominium Association, Inc., to
pay all costs incurred in this appeal.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.